DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 14 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (9/27/2021).  The specification objections are withdrawn.
The amendments to the specification and the below examiner’s amendments overcome the drawing objections from the previous office action (9/27/2021).  The drawing objections are withdrawn.
The amendments to the claims and the below examiner’s amendments overcome the claim objections from the previous office action (9/27/2021).  The claim objections are withdrawn.
The claim interpretation is modified based on the claim amendments.  The interpretation under 35 U.S.C. 112(f) is recited below in this office action.
The amendments to the claims overcome the 35 U.S.C 112(b) rejections from the previous office action (9/27/2021).  The 35 U.S.C 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey Gedeon, Reg# 57,510 on 1/10/2022.
The application has been amended as follows: 
In the amended specification of 12/27/2021, on page 29 line 24, delete the reference character “Sur”.
In the amended specification of 12/27/2021, on page 35 line 24, delete the reference character “Sur”.
In the amended specification of 12/27/2021, on page 35 line 25, delete the reference character “Sur”.
In the amended specification of 12/27/2021, on page 36 line 27, add the reference character –Ipc-- after ‘current position information’.
In the amended specification of 12/27/2021, on page 37 line 12, delete the reference character “20tar”.
In the amended specification of 12/27/2021, on page 37 line 14, delete the reference character “20tar”.
In the amended specification of 12/27/2021, on page 37 line 16, delete the reference character “20tar”.
In the amended specification of 12/27/2021, on page 37 line 20, delete the reference character “20tar”.
In the amended specification of 12/27/2021, on page 43 line 25, delete the reference designation “E.” before the ‘Reference sign list’.
In the amended specification of 12/27/2021, on page 44 lines 5 and 6, delete the reference character and lines reading, “Ie: external environment information (surrounding environment information)”.
In the amended specification of 12/27/2021, on page 44 line 7, delete the reference character and line reading, “Imap: map information (surrounding environment information)”.
In the amended specification of 12/27/2021, on page 44 line 8, delete the reference character and line reading, “Io: vehicle occupant information”.
In the amended specification of 12/27/2021, on page 44 line 11, delete the reference character and line reading, “Ltar: target trajectory”.
In the amended specification of 12/27/2021, on page 44 line 12, delete the reference character and line reading, “Pcur: current position”.
In the amended specification of 12/27/2021, on page 44 line 13, delete the reference character and line reading, “Sack: acknowledgment signal”.
In claim 10 line 15, add the phrase --plurality of-- before the word ‘vehicles’.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first communication device that communicates in claim  1; and transmit via a first communication device in claims 10 and 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 thru 14 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 12/27/2021, the above examiner's amendments, and is the same as the reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662